TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-04-00083-CV



                                   Mike McAdams, Appellant

                                                  v.

                    Mid-State Trust, A Delaware Business Trust, Appellee




             FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
             NO. 273987, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant, Mike McAdams, has notified this court that the parties have settled and

that he will not be filing anything with the court to further his appeal. We construe appellant’s

notification as a motion to dismiss his appeal. We grant the appellant’s motion to dismiss the appeal.

See Tex. R. App. P. 42.1(a).




                                               Bea Ann Smith, Justice

Before Justices Kidd, B. A. Smith and Pemberton

Dismissed on Appellant’s Motion

Filed: April 29, 2004
2